DETAILED ACTION
This Office Action is in reply to Applicants’ correspondence of 08/30/2021.  
Applicants have provided a terminal disclaimer directed to the conflicting patent US 9,995,755, and the terminal disclaimer has been approved as addressed below with regard to the previous rejection of claims related to double patenting.  
New grounds of rejection made under 35 USC 103 are presented in this Office Action.
This Action is NON-FINAL.


Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
Applicants have elected for the specific gene POSTN in the reply of 08/23/2012.  Election was made without traverse in the reply filed on 08/23/2012.

Withdrawn Claim Rejections - Double Patenting
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,995,755 in view of other prior art, as set forth on pages 3-4 of the Office Action of 06/02/20201, is withdrawn.  Applicants’ terminal disclaimer submitted on 07/12/2021, directed to the conflicting application, has been approved.  

New Claim Rejections - 35 USC § 103
Claims 13, 15, 17-18, 45-47, 49-53 and 55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodruff et al (2007) cited on the IDS of .
Woodruff sets forth a genome-wide profiling study of epithelial cell genes associated with asthma which teaches that the claimed periostin (POSTN) is specifically up-regulated (increased) in asthma patients.  See Woodruff, title.  See also abstract (“By using gene expression microarrays, we found that … periostin … [is] upregulated in asthma … .”).  Woodruff also teaches that “Periostin expression is: (i) induced by IL-13 in lung fibroblasts in vitro; and (ii) is elevated in … human subjects with asthma” (e.g.:  p.15861, col 1, last paragraph).  
Relevant to the practical steps of claim 13, Woodruff et al teaches detecting upregulation of POSTN gene expression in epithelial brushings from asthmatic subjects compared with healthy control subjects (e.g.:  Table 1; Figure 1) using microarray analysis and PCR (e.g.:  p.15862 - Gene Expression Microarray Analysis; Real-Time PCR (qPCR) (relevant to claims 50, 51 and 52) and also teaches detecting protein expression (e.g.:  p.15859 – Protein confirmation) relevant to claim 49.  Woodruff also teaches the use of mean/median calculations for comparing data and the Office further takes official notice here that mean/median calculations were routinely used for such work (i.e.:  it is obvious to make mathematical comparisons with mean/median calculations since it provides a simple/fast method for comparing groups).  See p.15859, col. 2, paragraph 1 showing “median” comparative value.  See also table 2 (“Data are presented as mean +/- SD or median (interquartile range).”).  Accordingly, Woodruff teaches/renders obvious detecting the required elevated level of expression.

Relevant to claim 55, Woodruff et al teaches that POST can be detected and quantitated by an immunoassay (e.g.:  p.15859 - Protein Confirmation; SI Fig 4).
Woodruff et al further teaches that periostin was classified in this study as a “biomarker of classic IL-13-driven corticosteroid-responsive asthma” (e.g.:  p.15862, col 1, first paragraph), and that “asthma is characterized by inflammation of the airways with eosinophils … The epithelial cell actions are likely triggered by T helper type 2 cytokines and the products of consequent infiltration by eosinophils … .”).  
Relevant to the limitations of claim 13, Woodruff et al does not exemplify treatment a subject by administering an agent that inhibits the TH2 pathway such as an agent that targets IL-13.  However the reference teaches “that bronchial epithelial cells are direct targets both for IL-13-mediated gene induction in asthma, and for corticosteroid repression of those induced genes in treatment of this disease.”  The reference thus concludes, “It should now be possible to use this information to develop focused strategies to determine disease mechanism and potential selective therapeutics.”  
Woodruff suggests the treatment of asthma with the use of anti-IL-13 therapy.  Additionally relevant to the requirements of claims 13 and 45-47, anti-IL-13 treatment for eosinophilic exacerbations of asthma was known in the art and is suggested by Kay (e.g.:  p.151).  And, Fung et al provides for the therapeutic use of anti-IL13 antibodies in the treatment of asthma (e.g.: p.26-30; para[0121]), including antibodies that include SEQ ID NO:  199 of the instant application (e.g.:  see SEQ ID NO:  123 of Fung et al). 

	It would have been prima facie obvious to one of ordinary skill in the art to have treated an asthma patient with increased POSTN associated with pathology triggered by T helper type 2 cytokines and the products of consequent infiltration by eosinophils, mast cells, and other inflammatory cells (as taught by Woodruff et al) with an anti-IL-13 treatment as provided by Kay and Fung et al.  The skilled artisan would have been motivated to provide such a treatment based on the express teaching of Kay that such a treatment strategy may be effective in the alleviating the symptoms of asthma that presents with eosinophilic exacerbations.  It would have further been obvious to detect increased POSTN expression using methods know in the art as exemplified by 

Conclusion
No claim is allowed.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634